 
 
IV 
111th CONGRESS
2d Session
H. RES. 1265 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2010 
Mrs. Napolitano (for herself, Ms. Roybal-Allard, Mr. Baca, Mr. Gutierrez, Mr. Ortiz, Ms. Linda T. Sánchez of California, Mr. Rangel, Mr. Meeks of New York, Mr. Pierluisi, Ms. Richardson, Mr. Sablan, Mr. Gonzalez, Mr. Honda, Mr. Grijalva, Mr. Serrano, Mr. Becerra, Mr. Sires, Mr. Cardoza, Mr. Costa, Mr. Hinojosa, Mr. Luján, Mr. Pastor of Arizona, Ms. Chu, Mr. Reyes, Mr. Rodriguez, Mr. Salazar, Ms. Velázquez, Ms. Hirono, Mr. Edwards of Texas, Mr. Costello, Mr. George Miller of California, Ms. Watson, Ms. Corrine Brown of Florida, and Mr. Clyburn) submitted the following resolution; which was referred to the Committee on Education and Labor
 
RESOLUTION 
Honoring the life and accomplishments of Jaime A. Escalante. 
 
 
Whereas Jaime A. Escalante was a dedicated husband, father, teacher, and mentor; 
Whereas Jaime A. Escalante, an immigrant, devoted his life to teaching and used determination, rigorous standards, and a passion for educating to empower disadvantaged students to learn and succeed; 
Whereas Jaime A. Escalante was born on December 31, 1930, in La Paz, Bolivia and received his teaching degree from Normal Superior in Bolivia; 
Whereas Jaime A. Escalante immigrated to California in 1963 at the age of 33, leaving his teaching post in Bolivia for the promise of a brighter future for his wife, Fabiola, his child, Jaime A. Jr., and future child, Fernando; 
Whereas Jaime A. Escalante spent 10 years working his way up from a dishwasher to an electronics technician while learning English, repeating his undergraduate education earning a B.A. in math from Cal State Los Angeles, and securing his teaching certificate in 1974; 
Whereas Jaime A. Escalante was hired to teach mathematics at Garfield High School in 1974, which during the 1970s was struggling to maintain its accreditation and whose students were largely working-class minorities from underserved areas; 
Whereas Jaime A. Escalante used innovative techniques and high expectations to successfully teach calculus to hard-to-motivate students and revolutionized the use of the Advanced Placement Program to drive success in underperforming schools, proving that encouragement for learning could trump educational disadvantages; 
Whereas Jaime A. Escalante firmly believed that his students, although disadvantaged and often behind their grade levels, could achieve academic success if held to high standards and had the support, attention, and encouragement to attain those standards; 
Whereas the 1988 film “Stand and Deliver” about Jaime A. Escalante’s story and successes in education inspired teachers across the country and the world to adopt his methods; 
Whereas in 1988, Jaime A. Escalante’s success as an educator was detailed in the book entitled “Escalante: The Best Teacher in America” by Jay Mathews; and 
Whereas Jaime A. Escalante’s teaching awards include the Presidential Medal of Excellence in Education, the Andres Bello Prize from the Organization of American States, and the Free Spirit Award from the Freedom Forum, as well as being inducted into the National Teachers Hall of Fame in 1999: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors the life and accomplishments of Jaime A. Escalante; 
(2)expresses condolences on Jaime A. Escalante’s passing; and 
(3)recognizes Jaime A. Escalante’s contribution to the field of education, his innovative undertakings in successfully teaching urban youth with educational disadvantages, as well as his dedication to the students of Garfield High School, the great State of California, the United States, and the country of Bolivia.  
 
